Citation Nr: 0924893	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability to include residuals of a traumatic brain injury; 
and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer disease; and 
if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability; and if so, whether the claim may be granted.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for dry skin.

6.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD).

7.  Entitlement to service connection for left knee pain.

8.  Entitlement to service connection for a right testicular 
mass.

9.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served in the Army National Guard from December 
1979 to July 2004.  The appellant had active duty from March 
15, 2003 to May 4, 2004.  He also had various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2005 and May 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2005, the appellant submitted a claim for service 
connection for traumatic brain injury and noted that he 
received treatment at Community Mental Services at Fort Dix.  
A psychiatric disability due to traumatic brain injury was 
not included on the August 2005 rating decision, the May 2006 
rating decision, or the April 2007 Statement of the Case.  A 
February 2008 Informal Hearing Report noted that during the 
discussion it was evident that the appellant mistakenly 
claimed traumatic brain injury as a psychiatric condition and 
indicated that the traumatic brain injury claim was morphing 
into a claim for mental illness and noted that it should be 
claimed as such.  This was also noted in the February 2008 
Supplemental Statement of the Case, as well as a discussion 
of the appellant's schizophrenia existing prior to entry onto 
active duty and active duty for training and not being 
aggravated beyond the natural progress of the disease.  Thus, 
the appellant's claim for service connection for residuals of 
traumatic brain injury has been combined with the issue of 
service connection for a psychiatric disability.

In August 2008, the appellant testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for ulcer 
disease, a low back disability, dry skin, GERD, left knee 
pain, right testicular mass, and pes planus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a psychiatric disorder, 
ulcer disease, and a back disability were denied by a 
February 2000 Board decision that was not appealed.

2.  On April 12, 2006, the RO received official service 
department records that existed but had not been associated 
with the claims file when the Board decided the claim in 
February 2000, and VA's inability to obtain these records at 
an earlier time was not due to the Appellant's failure to 
provide VA with sufficient information.  

3.   Clear and unmistakable evidence establishes that the 
appellant's psychiatric disorder preexisted his active duty 
for training (ACTDUTRA) period in 1991 as well as his period 
of active duty in 2003-2004 and was not permanently 
aggravated beyond the natural progression of the disease by 
either period of service.

4.   Clear and unmistakable evidence establishes that the 
appellant's hearing loss preexisted his active duty for 
training (ACTDUTRA) period in 1984 as well as his period of 
active duty in 2003-2004 and was not permanently aggravated 
by such service.


CONCLUSIONS OF LAW

1.  New evidence, in the form of official service department 
records that existed but had not been associated with the 
claims file when the Board decided the claim in February 
2000, has been obtained by VA, and the claims of entitlement 
to service connection for a psychiatric disability, ulcer 
disease, and a back disability are being reconsidered.  
38 C.F.R. § 3.156(c).

2.  A psychiatric disorder preexisted the veteran's active 
duty for training (ACTDUTRA) period in 1991 and his period of 
active duty in 2003-2004 and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

3.  Hearing loss preexisted the veteran's active duty for 
training (ACTDUTRA) period in 1984, subsequent periods of 
ACTDUTRA, and his period of active duty in 2003-2004 and was 
not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005 and May 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183 and Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The appellant's service treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has 
identified no additional post-service treatment records.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented 
showing that the appellant's psychiatric disorder or hearing 
loss was permanently aggravated beyond the normal progression 
of the diseases during a period of ACDUTRA or active duty,  
the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for ulcer disease and a back disability, the Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

New and Material Evidence

In a decision dated in February 2000, the Board denied the 
appellant's claims for service connection for a psychiatric 
disorder, ulcer disease, and a back disability.  The 
appellant did not appeal this decision.  

The appellant's application for compensation was received in 
June 2005.  Among the issues claimed were traumatic brain 
injury, GERD, and chronic lower back pain.  As noted above, 
the claim for traumatic brain injury has been combined with 
the claim for a psychiatric disability.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by rating decisions dated in August 2005 
and May 2006, the RO denied the claim on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The February 2000 Board decision denied service connection 
for a psychiatric disorder, ulcer disease, and a back 
disability.  The evidence of record at the time of the 
February 2000 Board decision that provided the basis for the 
denial of service connection for a psychiatric disability, 
ulcer disease, and a back disability included a December 1979 
enlistment examination report, National Guard service records 
from December 1979 to August 1992, Social Security 
Administration (SSA) records from 1987 to November 1996, 
private medical records dated from 1989 to 1995, and 
statements (both written and oral) by the appellant.

In April 2006, the RO received service department records 
including an April 1998 Report of Medical History, an April 
1998 Report of Medical Examination, and a January 2000 Annual 
Medical Certificate which indicated that the appellant was 
taking pain medication and had received workers compensation 
for pain in his back in 1989.

Recently revised 38 C.F.R. § 3.156(c), effective on or after 
October 6, 2006, provides that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

Thus, because this case involves the situation where new and 
material evidence was received, consisting of "relevant 
official service department record that existed and had not 
been associated with the claims file when VA first decided 
the claim," the prior decision as to that issue is 
"reconsidered" based on all the evidence, thus negating the 
finality of the February 2000 Board decision regarding the 
issues of entitlement to service connection for a psychiatric 
disorder, ulcer disease, and a back disability.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
where the evidence shows that a appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.  
ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to appellants who do not 
meet requirement of "person who served in active military, 
naval, or air service" at time when he/she was disabled from 
disease or injury.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty) does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA or INACDUTRA where the 
claim for benefits is premised on that periods of ACDUTRA OR 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998).

The Board notes that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).

The appellant had periods of ACDUTRA and INACDUTRA in the 
Army National Guard of South Carolina from 1980 to 2004.  
Personnel records indicate that he served on Active Duty, 
ACDUTRA , or full time training duty from February 11, 1980 
to June 28, 1980, May 16, 1981 to May 30, 1981; February 27, 
1982 to March 13, 1982; September 10, 1982; April 23, 1983; 
May 12, 1984 to June 30, 1984; May 18, 1985 to June 1, 1985; 
July 27, 1985 to July 28, 1985; and August 24, 1985 to August 
25, 1985.  The appellant's Army National Guard Retirement 
Points Statement Supplemental Detailed Reports indicate that 
he served on ACDUTRA from February 23, 1991 to March 9, 1991.  
The appellant's DD214 shows active duty from March 15, 2003 
to May 4, 2004.  

        Residuals of Traumatic Brain Injury to include a 
Psychiatric Disability

The appellant claims that he suffers from a psychiatric 
disorder that resulted from getting hit by a car while on a 
bicycle when he was six years old and aggravated by being 
harassed in service.  Based on the evidence below, the Board 
concludes that service connection is not warranted.

Reports of Medical Examinations conducted in December 1979, 
April 1980, November 1983, and August 1990 evaluated the 
appellant's psychiatric health as normal.  On Reports of 
Medical History completed by the appellant in conjunction 
with his December 1979, November 1983, and August 1990 
examinations, he denied ever having nervous trouble of any 
sort.  However, on his April 1980 and November 1983 Reports 
of Medical History, the appellant indicated that he had had 
depression or excessive worry and nervous trouble.  On the 
April 1980 report, the appellant indicated that in January 
1969, he got hit by a car.  The examining physician added 
that the appellant suffered loss of consciousness without 
sequelae in addition to fractures without sequelae.  In 
November 1983, the physician noted depression and previous 
heavy alcohol.

Records obtained from SSA indicate that a January 1990 report 
of contact noted that the appellant's case was discussed with 
a vocational rehabilitation counselor.  The counselor 
recalled that testing done years before showed low normal but 
not retarded.  Neurological testing showed no neurological 
abnormality was detected, but the physician noted that she 
suspected paranoid schizophrenia.  A January 1990 
psychological consultation from Vocational Rehabilitation 
Department notes that the appellant reported that he was 
involved in a car accident in 1987 in which his head struck 
the windshield and he was hospitalized for two to three 
weeks.  The appellant also related that he had injured the 
same region when he was about six years old when he was 
struck by a car.  He also related that the trauma he endured 
when he was six years old was the reason for his placement in 
the special education program.  A February 1990 psychological 
consultation report notes a diagnostic impression of mild 
mental retardation (rule out substance abuse) and paranoid 
traits.  A psychiatric impression in July 1991 was rule out 
schizophrenia, the possibility of substance abuse, and 
possibility of intentional malingering.  In September 1991, 
psychiatric impressions were borderline I.Q. but no strong 
evidence of psychosis although the appellant did have 
paranoid overtones in his responses.  In October 1991, the 
appellant was referred for mental status evaluation.  The 
psychologist noted that the appellant diagnostically 
presented with paranoid personality disorder (rule out) and 
schizotypal personality disorder (rule out).  SSA Disability 
Determination and Transmittal dated in October 1991 indicates 
that the appellant's primary diagnosis was personality 
disorders and secondary diagnosis was chronic brain syndrome 
and organic mental disorders.  
    
In October 1991, the appellant submitted his request for 
medical discharge from the National Guard due in part to a 
mental disability due to head injuries sustained in 1967 and 
1987.

On October 10, 1992, the appellant was diagnosed with 
delusional disorder.  

In November 1994, the appellant testified at an RO hearing in 
which his representative withdrew the issue of entitlement to 
service connection for psychiatric disorder.  The 
representative noted that the appellant did not experience 
any psychiatric problems while he was on his active duty for 
training between February and June 1980.  In August 1996, the 
appellant testified at a travel board hearing that he started 
having psychiatric problems when he first went into the 
military and that his first sergeant sent him to a 
psychiatrist who he saw once or twice.

In December 2003, the appellant was admitted for evaluation 
of an episode of suicidal behavior when he threatened to jump 
from the third floor balcony at the barracks after having 
ingested two Percocet pills while intoxicated.  He also 
threatened to harm several NCOs during the incident.  He 
required physical restrains in the emergency room and was 
admitted to the medical ICU then transferred to the 
psychiatry unit.  While hospitalized, he continued to 
described several paranoid beliefs that were noted to be most 
consistent with a chronic psychotic disorder.  The appellant 
reported a history of hospitalization for schizophrenia in 
1992 and hospitalization in 1999 for suicidal thoughts and 
thoughts of cutting his tongue out.  The examiner noted that 
in addition to the appellant's psychotic disorder, there was 
evidence of extremely limited intellectual functioning based 
on psychological testing and evidence of a chronic substance 
dependence problem involving prescription drugs and alcohol 
in addition to recent evidence of cocaine use.

In March 2004, the appellant was admitted to the hospital for 
suicidal ideation.  At that time, the appellant was 
undergoing a Medical Evaluation Board for schizophrenia, 
paranoid type and was assigned to the Medical Hold Company of 
the Army Medical Center.  It was noted that the diagnosis of 
schizophrenia was made during inpatient psychiatric 
hospitalization in December 2003 as well as polysubstance 
dependence and borderline intellectual functioning, that the 
appellant had been followed in the Outpatient Behavioral 
Health Services since discharge from the hospital, and that 
the appellant reported being given a counseling statement on 
March 12, 2004 for a positive urine drug screen for cocaine.  
It was also that the appellant reported drinking half a 5th 
of brandy later that day and three beers the next day as a 
result of feeling depressed following his counseling 
statement, that he indicated that he informed a military 
policeman that he was suicidal, and that he was brought to 
the emergency room and admitted for observation due to 
suicidal ideation.  It was further noted that at the 
emergency room, the appellant's alcohol level was 74.3 and 
the urine drug screen was positive for cocaine and that he 
denied memory of cocaine use but indicated that his memory of 
events was not complete due to alcohol intoxication.  It was 
also noted that the appellant reported a past history of 
attempting to cut out his tongue in 1999 and running (by 
foot) into a brick wall in 2000 to kill himself.   

A March 2004 Physical Evaluation Board (PEB) Proceedings 
record notes that the appellant suffered from schizophrenia, 
paranoid type, manifested by persecutory delusions with 
associated headaches.  It was determined that based on a 
review of the objective medical evidence of record, the 
appellant's medical and physical impairment prevented 
reasonable performance of duties required by grade and 
military specialty.  It was also determined that there was 
compelling evidence to support a finding that the current 
condition existed prior to service and was not permanently 
aggravated by such service.  It was noted that the appellant 
had been admitted to a psychiatric hospital in 1992 and that 
due to the natural progression of the disease, he experienced 
symptoms after activation.  

	Direct Service Connection Based on Reserve Service in 
1991

The evidence above indicates that paranoid schizophrenia was 
suspected as early as January 1990.  However, the Army 
National Guard Retirement Points History Statement indicates 
that from December 8, 1985 to August 8, 1990, the appellant 
took a civilian break.  During his next period of ACDUTRA, 
February 23, 1991 to March 9, 1991, there is no indication of 
treatment for any mental disorders.  As shown above, the 
appellant underwent psychological evaluation in September 
1991 which showed borderline I.Q., no strong evidence of 
psychosis, and paranoid overtones and in October 1991 which 
showed paranoid personality disorder (rule out) and 
schizotypal personality disorder (rule out).

Thus, a psychiatric disorder was shown prior to a period of 
ACDUTRA but not during a period of ACDUTRA.  Therefore, there 
is no competent and persuasive evidence that the appellant's 
psychiatric disability is related to an injury or disease 
incurred or aggravated during ACDUTRA or INACDUTRA.  Under 
these circumstances, the Board finds that the claim for 
direct service connection for a psychiatric disability based 
on ACDUTRA in 1991 must be denied.      

        Aggravation Based on Active Duty Service from March 2003 
to May 2004

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111.  The language of the 
corresponding regulation, 38 C.F.R. § 3.304(b), requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

In this case, as shown above, there is clear and unmistakable 
evidence the appellant had a psychiatric disorder that 
preexisted his period of military service in 2003-2004.  
However, in order to rebut the presumption of soundness, 
there must also be clear and unmistakable evidence that this 
preexisting condition was not aggravated by service.  A pre-
existing disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition. 38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991)).

As noted above, the March 2004 PEB Proceedings record found 
that the appellant had been admitted to a psychiatric 
hospital in 1992 and that due to the natural progression of 
the disease, he experienced symptoms after activation.  The 
appellant has submitted no medical opinion to the contrary.

Thus, there is clear and unmistakable evidence that the 
appellant's psychiatric disability which preexisted the 
appellant's period of active service from March 2003 to May 
2004 was not aggravated by such service.  Under these 
circumstances, the Board finds that the claim for service 
connection for a psychiatric disability based on active duty 
from March 2003 to May 2004 must be denied.      

Hearing Loss

The appellant contends that he suffers from hearing loss 
related to his active duty service.  Based on the evidence 
below, the Board concludes that service connection is not 
warranted.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

On the audiological evaluation in December 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
5

5

On the audiological evaluation in April 1980, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

15
LEFT
10
5
5

20

On his Reports of Medical History completed by the appellant 
in conjunction with his December 1979 and April 1980 
examinations, the appellant denied ever having hearing loss.  

On the audiological evaluation in November 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
50
LEFT
0
0
5
0
50

On the audiological evaluation in August 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
30
60
LEFT
0
0
10
20
50

On the audiological evaluation in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
60
50
LEFT
0
0
10
35
45

On two other audiological evaluations in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
50/60
50
LEFT
0
0
10
35
45

On the audiological evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
55
55
LEFT
0
0
20
45
45



On the audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
55
60
LEFT
25
30
70
50
80

On the audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
40
40
LEFT
5
5
15
30
35

        Direct Service Connection Based on Reserve Service 

The evidence above indicates that the first indication in the 
record of any hearing loss is in November 1983.  Thus, 
hearing loss was shown prior to a period of ACDUTRA but not 
during a period of ACDUTRA.  Therefore, there is no competent 
and persuasive evidence that the appellant's hearing loss is 
related to an injury or disease incurred or aggravated during 
ACDUTRA or related to an injury incurred or aggravated during 
INACDUTRA.  Under these circumstances, the Board finds that 
the claim for direct service connection for hearing loss 
based on ACDUTRA must be denied.      

        Aggravation Based on Active Duty Service from March 2003 
to May 2004

In this case, as shown above, there is clear and unmistakable 
evidence the appellant had hearing loss that preexisted his 
period of military service in 2003-2004, and there is clear 
and convincing evidence that the appellant's hearing loss 
which preexisted the appellant's period of active service 
from March 2003 to May 2004 was not aggravated by such 
service.  Although pure tone thresholds were higher in June 
2003 than in January 2003 at 2000, 3000, and 4000 hertz, pure 
tone thresholds were lower in December 2003 for both ears at 
the 2000, 3000, and 4000 hertz than those in January and June 
2003, and hearing at 1000 and 2000 hertz were normal for both 
ears in December 2003.  

As noted above, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  Hunt v. Derwinski, 1 Vet. App. at 292.  If the 
disorder becomes worse during service and then improves due 
to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
has not been aggravated by service.  Verdon v. Brown, 8 Vet. 
App. 529 (1996).  Thus, the medical evidence indicates that 
the appellant's pre-existing hearing loss worsened 
temporarily during service but improved to the point where it 
was less disabling than it was at entrance.  Under these 
circumstances, the Board finds that the claim for service 
connection for hearing loss based on active duty from March 
2003 to May 2004 must be denied.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence having been received, the claims 
for service connection for a psychiatric disability, ulcer 
disease, and a low back disability are reopened.

Entitlement to service connection for a psychiatric 
disability to include residuals of traumatic brain injury is 
denied.

Entitlement to service connection for hearing loss is denied.



REMAND

With respect to the issue of entitlement to service 
connection for pes planus, as noted above, the appellant's 
application for compensation was received in June 2005.  The 
appellant listed pes planus in addition to the other issues 
on appeal.  In August 2005, the RO denied service connection 
for chronic lower back pain, hearing loss, dry skin, pes 
planus, mass on right testicle, GERD, traumatic brain injury, 
and chronic left knee pain.  In May 2006, the RO denied 
service connection for dry skin, GERD, ulcer condition, 
traumatic brain injury, hearing loss, low back injury, 
chronic left knee pain, and mass on right testicle but did 
not readjudicate the claim for service connection for pes 
planus.  In a letter from the appellant received by the RO in 
August 2006, he stated that he would like to appeal all of 
the disabilities for which he applied.  The appellant did not 
specifically limit his appeal to the issues on the May 2003 
decision.  As such, and because the appellant's Notice of 
Disagreement (NOD) was received within one year of the August 
2005 rating decision, the Board finds that it constitutes an 
NOD with respect to this issue.  However, the RO must now 
issue a Statement of the Case (SOC), and the appellant 
provided an opportunity to perfect his appeal as to this 
issue.  Therefore, the appropriate Board action is to remand 
the issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

As noted above, the term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6.  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall, 7 Vet. App. at 237.

With respect to the remaining issues on appeal, the board 
notes that the appellant has had several periods of ACDUTRA 
and INACDUTRA.  However, the Board is uncertain whether all 
periods of ACDUTRA and INACDUTRA have been verified.  It 
appears that the appellant's ACDUTRA periods have been 
verified through March 1991.  Thus, the Board finds that a 
remand is necessary so that all periods of ACDUTRA and 
INACDUTRA periods since April 1991 and prior to March 2003 
can be verified.      

With respect to the issues of entitlement to service 
connection for ulcer disease and GERD, the appellant 
testified in August 2008 that he is currently being treated 
at VA.  With respect to the issue of entitlement to service 
connection for dry skin, the appellant testified in August 
2008 that he is currently being treated for his skin problem 
by VA clinic in Greenville.  With respect to the issue of 
entitlement to service connection for right testicular mass, 
the appellant testified that he was being seen by VA 
physician who was going to refer him down to the VA clinic in 
Columbia but that he hadn't made his appointment.  It is, 
therefore, the Board's opinion that an effort should be made 
to secure VA medical records pertaining to these issues.

With respect to the issue of entitlement to service 
connection for a low back disability, the evidence indicates 
that the appellant reported in November 1983 a history of 
recurrent back pain. Upon examination, no findings related to 
a back disability were noted. Treatment records from 
Greenville Hospital note that the appellant was seen in 
November 1989 with complaints that he hurt his back at work.  
A January 1990 treatment record notes that the appellant 
complained that the pain was so bad that he could hardly 
walk. He described the pain as located on the entire left 
side of the back.  During an August 1990 National Guard 
examination, the appellant denied current back pain.  Upon 
examination, no findings related to a back disability were 
noted. The appellant was found to be physically qualified for 
service.  A May 1992 treatment record from Dr. Schwartz notes 
the appellant's complaints of falling off a truck during 
National Guard training in March 1992.  The appellant 
indicated that he injured his left hand and aggravated his 
neck and low back pain.  

The appellant testified during a November 1994 personal 
hearing that he hurt his back while on weekend drill with the 
National Guard on March 7, 1992.  Specifically, he testified 
that he "was climbing over the tail gait of the troop 
carrier . . . when . . . [he] slipped and fell and injured 
[his] back ...."  He indicated that he sought medical 
treatment at Laurens Hospital the next day.  The appellant 
also testified that he had injured his back prior to the 
March 1992 accident.  Specifically, he stated that he injured 
his back at work in 1989 and that the March 1992 accident 
aggravated his preexisting back disability.

The appellant's service medical records during his period of 
active duty from March 15, 2003 to May 4, 2004 indicate 
numerous complaints of back pain.  The appellant also 
testified in August 2008 that he injured his lower back on 
the job with American Pipe and Plastics in 1989 and then he 
injured his back again lifting a trash can during an 
overnight National Guard training and the next day had a car 
accident when he fell asleep at the wheel and aggravated his 
back. 

In order to afford the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion should be 
obtained addressing whether the appellant's current low back 
disability was incurred or aggravated by a period of active 
duty, ACDUTRA or INACDUTRA.  38 C.F.R. § 3.159(c)(4). 

With respect to the issue of entitlement to service 
connection for a right testicular mass, the appellant's 
service treatment records indicate that he presented on July 
17, 2003 at emergency room with complaints of pain in right 
testicle for two years.  A small hydrocele on the right was 
found, otherwise negative scrotal ultrasound and two small 
cysts in the tunica vaginalis on the right posteriolateral 
testicle.  In this instance, the Board finds that a VA 
examination is necessary to determine whether the appellant 
currently has a right testicular mass related to his active 
military service. 38 C.F.R. § 3.159(c)(4); See McLendon, 
supra. 

Accordingly, the case is REMANDED for the following action:

1.  All available repositories, to 
include the National Personnel Records 
Center (NPRC), should be searched so that 
all periods of Army National Guard 
service, including all dates and types of 
service (i.e., ACDUTRA or INACDUTRA) from 
April 1991 and prior to March 2003, can 
be verified.  

2.  All VA treatment records pertaining 
to treatment for gastrointestinal 
problems such as ulcer disease and GERD, 
skin problems, and right testicular mass 
should be obtained from the VA clinic in 
Greenville; any VA treatment records 
pertaining to treatment for right 
testicular mass should be obtained from 
the VAMC in Columbia.

3.  The appellant should be afforded the 
appropriate VA examination to determine 
the etiology of any current low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current low back disorder was incurred in 
or permanently increased in severity 
during any period of active duty, ACDUTRA 
or INACDUTRA.  If the examiner finds that 
the appellant's low back disability 
permanently increased in severity during 
active duty, ACDUTRA, or INACDUTRA, he or 
she must also address whether the 
permanent increase in severity was due to 
the natural progress of the disability.  
If an opinion cannot be reached without 
resort to speculation, then the physician 
must so state and explain why he or she 
cannot reach an opinion without 
speculation.  

4.  The appellant should be afforded the 
appropriate VA examination to determine 
the etiology of any right testicular 
mass.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If a right 
testicular mass is present, the examiner 
should provide a diagnosis and an opinion 
as to whether it is it is at least as 
likely as not that the appellant's 
current right testicular mass is related 
to the symptoms documented during the 
appellant's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After ensuring that any actions 
needed to comply with the VCAA, the 
appellant and his representative should 
be provided a Statement of the Case as to 
the issue of entitlement to service 
connection for pes planus.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.
 
6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


